Title: From Thomas Jefferson to Benjamin Henry Latrobe, 8 February 1809
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                  
                     Sir 
                     
                     Washington Feb. 8. 09.
                  
                  Having paid to mr Munro the amount of the glass I purchased from the public, I wish to say a few words in explanation. I was induced to take it, because of it’s convenience on the spot, & on your mentioning that it would be sold at what it cost the public, and would be a benefit to the public in taking off their broken fragments which were too small to be applied to any use for them. the lights I wanted were chiefly small for a greenhouse. on this I recalled the order I had sent to Donath in Philadelphia. the prices found noted in mr Lenthall’s memorandums of 22. 40. & 50. cents are certainly such as I should never have taken a single pane at. however instead of taking it at what it cost the public, 10. cents as charged by you I concurred in the paragraph of your letter wherein you say you think that as what I had was cut out of useless pieces it ought not to be charged higher than it could be bought by the box in common times, to wit 12½ cents the foot, which was what Barry the painter paid for what he bought. Clephan the glazier had bought of it to sell again at 10. cents. I therefore extended the whole at 12½ cents as stated below & gave mr Munro a check on the bank for 150 7/100 the amt. should I see you before you go to Philadelphia, I will explain to you an idea for saving the grounds round the house from the depredations of the animals which will otherwise destroy every thing sown or planted in it. I salute you with friendly esteem
                  
                     Th: Jefferson 
                     
                  
                  
                     
                        
                           737½ square feet
                           from the Capitol
                           92.
                           18¾
                           
                           
                           
                        
                        
                           
                              422¾
                               do.
                           from President’s house
                           52.
                           84⅜
                           
                           
                           
                        
                        
                           1160¼ @ 12½ cents
                           
                           
                           
                           145.
                           03
                        
                        
                           packing boxes
                           
                           
                           
                           
                              5.
                           
                           
                              04
                           
                        
                        
                           
                           
                           
                           
                           150.
                           07
                        
                     
                  
               